Citation Nr: 1509009	
Decision Date: 03/02/15    Archive Date: 03/17/15

DOCKET NO.  13-10 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for heart disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The appellant served on active duty from October 1966 to October 1970.

This matter came to the Board of Veterans' Appeals (Board) on appeal from an RO rating decision issued in December 2011.  

The case was previously before the Board in July 2014 when it was remanded so that the Veteran could present testimony before a Veterans Law Judge of the Board.

The Veteran and his spouse presented testimony at a hearing before the undersigned in November 2014.  A transcript of this hearing has been associated with the claims file.


FINDINGS OF FACT

1.  Affording the Veteran the benefit of the doubt, he was exposed to herbicides while stationed at Nakhom Phanom Royal Thai Air Force Base.

2.  Ischemic cardiomyopathy is presumed to have been incurred during the Veteran's active service.


CONCLUSION OF LAW

Affording the Veteran all reasonable doubt, the criteria for service connection for ischemic cardiomyopathy have been met.  38 U.S.C.A. §§ 1101, 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

II.  Service Connection

The Veteran seeks entitlement to service connection for heart disease based upon exposure to herbicides in service.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish service connection for a disability, the evidence of record must demonstrate: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

If a veteran was exposed to an herbicide agent during active military service, certain diseases, including ischemic heart disease, will be presumed to have been incurred in service if manifest to a compensable degree within specified periods, even if there is no record of such disease during service.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

Regarding herbicide exposure in Thailand, VA's Adjudication Procedures Manual, M21-1MR, notes that the Compensation Service has determined that a special consideration of herbicide exposure on a factual basis should be extended to Veterans whose duties placed them on or near the perimeters of Thailand military bases during the Vietnam era, to include Nakhon Phanom Royal Thai Air Force Base.  See M21-1MR at IV.ii.2.C.10.q.  If a Veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by "evidence of daily work duties, performance evaluation reports, or other credible evidence," then herbicide exposure herbicide exposure is conceded on a facts-found or direct basis.  This applies only during the Vietnam Era, from February 28, 1961, to May 7, 1975.  See M21-1MR at IV.ii.2.C.10.q.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's service personnel records reveal that the Veteran served on Nakhom Phanom Royal Thai Air Force Base (NKP) from November 1968 to December 1969 as a Weapons Loading Team Member.  The Veteran's Armed Forces of the United States Report of Transfer or Discharge (DD 214) indicates that the Veteran's specialty was weapons mechanic.

Although the Veteran's specialty is not security policeman, security patrol dog handler, or member of a security police squadron, the Veteran has competently and credibly reported that he would have to help extract pilots from aircraft that went off the runway into the mud and that this area was right on the edge of the perimeter of the air base.  Therefore, affording the Veteran the benefit of the doubt, the Veteran performed duties in the perimeter of NKP and is presumed to have been exposed to herbicides.

The claims file reveals that the Veteran has been diagnosed with ischemic cardiomyopathy.  

As the Veteran is presumed to have been exposed to herbicides and is currently diagnosed with ischemic cardiomyopathy, a disability presumed to be due to exposure to herbicides, service connection is granted.


ORDER

Service connection for ischemic cardiomyopathy is granted.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


